Title: From Thomas Jefferson to William Blount, 14 November 1792
From: Jefferson, Thomas
To: Blount, William



Sir
Philadelphia Nov. 14. 1792.

Having lately received two letters from the Governor of North Carolina, copies of which I now inclose, they have been submitted to the Attorney General of the U.S. for advice as to the measures which  might be legally pursued for vindicating the right of the U.S. His opinion I also inclose. In order to avoid the appearance of wishing to harrass the people, it might suffice, where the grantee is not in actual possession, to warn him against taking possession and to see that he does not. Where they have come to the lands, since the day named in my former letter, and remain in possession of them, it is difficult to say at this distance and with only our information, whether any and which of their cases have any equitable circumstances which should induce a permission to continue, on their giving an acknolegement that they hold subject to the future pleasure of the government of the U.S. This is submitted to your discretion, with an entire confidence that you will secure the right of the U.S. with as little trouble and injury to the intruders and grantees as you can.—I have been authorised to have seals made for your territory, but not having as yet received any information as to the number requisite, and the purposes, I await the application from you. I have the honour to be with great esteem & respect Sir your most obedt. humble servt

Th: Jefferson

